An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Keith Vogt on 5/9/22.

In claim 1, line 3, the claim limitation "floating-base link, a floating base link having one" has been changed to --floating-base link, said floating-base link having one--.
In claim 1, lines 11 – 13, the claim limitation " a femur link mounted on said passive revolute joint, located on a base with two other revolute joints, one adjacent to a point of attachment with said base and one at the other end on which said link is mounted" has been changed to --a femur link mounted on said passive revolute joint, said femur link having two other revolute joints, one adjacent to a point of attachment with said floating-base link and one at the other end on which a tibia link is mounted--.
In claim 1, lines 14 – 15, the claim limitation " a free end of said hip flexion and extension length is mounted on said first revolute joint of said femur link, forming the first closed kinematic loop" has been changed to --a free end of said hip flexion and extension length is mounted on said first revolute joint of said femur link adjacent to the point of attachment with said floating-base link, forming the first closed kinematic loop--.
In claim 1, line 16, the claim limitation " a tibia link, said tibia link" has been changed to --said tibia link--.
In claim 10, lines 7 – 11, the claim limitation " a femur link mounted on said passive revolute joint, located on a base with two other revolute joints, one adjacent to a point of attachment with said base and one at the other end on which a tibia link is mounted" has been changed to --a femur link mounted on said passive revolute joint, said femur link having two other revolute joints, one adjacent to a point of attachment with said floating-base link and one at the other end on which a tibia link is mounted--.
In claim 10, lines 16 – 17, the claim limitation " a free end of said hip flexion and extension length is mounted on said first revolute joint of said femur link, forming the first closed kinematic loop" has been changed to --a free end of said hip flexion and extension length is mounted on said first revolute joint of said femur link adjacent to the point of attachment with said floating-base link, forming the first closed kinematic loop--.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611